UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04985 Templeton Emerging Markets Fund (Exact name of registrant as specified in charter) 300 S.E. 2 nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 8/31 Date of reporting period: 6/30/13 Item 1. Proxy Voting Records. Templeton Emerging Markets Fund AKBANK T.A.S. Meeting Date:MAR 28, 2013 Record Date: Meeting Type:ANNUAL Ticker:AKBNK Security ID:M0300L106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Presiding Council of Meeting and Authorize Presiding Council to Sign Minutes of Meeting Management For For 2 Accept Statutory Reports Management For For 3 Accept Financial Statements and Approve Discharge of Directors and Auditors Management For For 4 Approve Allocation of Income Management For For 5 Ratify Director Appointments Management For For 6 Elect Directors and Approve Their Remuneration Management For For 7 Ratify External Auditors Management For For 8 Authorize Issuance of Bonds and Commercial Papers Management For For 9 Amend Company Articles Management For For 10 Approve Working Principles of the General Assembly Management For For 11 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 12 Approve Upper Limit of Donations for 2013 Management For For 13 Receive Information on Charitable Donations, Related-Party Transactions and Remuneration Policy Management None None ALUMINUM CORPORATION OF CHINA LTD. Meeting Date:OCT 12, 2012 Record Date:SEP 11, 2012 Meeting Type:SPECIAL Ticker:02600 Security ID:Y0094N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Provision of Guarantees to Chalco Trading (HK) Management For For 2 Adopt Shareholders' Return Plan Management For For 3a Approve Adjustment of Number of A Shares to be Issued Under the A Share Issue Management For For 3b Approve Adjustment of Pricing Basis Date Under the A Share Issue Management For For 3c Approve Adjustment in Validity Period of Resolutions Under the A Share Issue Management For For 4 Approve Changes to the Detailed Plan Under the A Share Issue Management For For 5 Approve Extension of the Period of Authorization to the Board to Deal with Specific Matters in Relation to the A Share Issue Management For For 6 Amend Articles of Association Management For For 7 Approve Increase in the Amount of Issuance of Debt Financing Instruments Management For For ALUMINUM CORPORATION OF CHINA LTD. Meeting Date:OCT 12, 2012 Record Date:SEP 11, 2012 Meeting Type:SPECIAL Ticker:02600 Security ID:Y0094N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve Adjustment of Number of A Shares to be Issued Under the A Share Issue Management For For 1b Approve Adjustment of Pricing Basis Date Under the A Share Issue Management For For 1c Approve Adjustment in Validity Period of Resolutions Under the A Share Issue Management For For 2 Approve Changes to the Detailed Plan Under the A Share Issue Management For For 3 Approve Extension of the Period of Authorization to the Board to Deal with Specific Matters in Relation to the A Share Issue Management For For ALUMINUM CORPORATION OF CHINA LTD. Meeting Date:NOV 27, 2012 Record Date:OCT 26, 2012 Meeting Type:SPECIAL Ticker:02600 Security ID:Y0094N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Renewal of the General Agreement on Mutual Provision of Production Supplies and Ancillary Services, and the Related Annual Caps Management For For 2 Approve Renewal of the Provision of Engineering, Construction and Supervisory Services Agreement, and the Related Annual Caps Management For For 3 Approve Renewal of the Xinan Aluminum Mutual Provision of Products and Services Framework Agreement, and the Related Annual Caps Management For For 4 Approve Renewed Financial Services Agreement, and the Proposed Maximum Daily Balance of the Deposit Service Management For For ALUMINUM CORPORATION OF CHINA LTD. Meeting Date:JUN 27, 2013 Record Date:MAY 27, 2013 Meeting Type:ANNUAL Ticker:02600 Security ID:Y0094N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Directors' Report Management For For 2 Approve Supervisory Committee's Report Management For For 3 Accept Independent Auditor's Report and Audited Financial Report Management For For 4 Approve Non-Distribution of Final Dividend and Non-Transfer of Reserves to Increase Share Capital Management For For 5 Reappoint Auditors and Authorize Audit Committee to Fix Their Remuneration Management For For 6a Elect Xiong Weiping as Director Management For For 6b Elect Luo Jianchuan as Director Management For For 6c Elect Liu Xiangmin as Director Management For For 6d Elect Jiang Yinggang as Director Management For For 6e Elect Liu Caiming as Director Management For For 6f Elect Wang Jun as Director Management For For 6g Elect Wu Jianchang as Director Management For For 6h Elect Zhao Tiechui as Director Management For For 6i Elect Ma Si-hang, Frederick as Director Management For For 7a Elect Zhao Zhao as Shareholder Representative Supervisor Management For For 7b Elect Zhang Zhankui as Shareholder Representative Supervisor Management For For 8 Approve Remuneration Standards for Directors and Supervisors Management For For 9 Approve Renewal of Liability Insurance for Directors, Supervisors and Other Senior Management Members Management For For 10 Approve Possible Disposal of the Aluminum Fabrication Interests of the Company to Chinalco Management For For 11 Approve Disposal of Assets of Northwest Aluminum Fabrication Branch of the Company to Chinalco Management For For 12 Approve Disposal of Alumina Assets of Guizhou Branch of the Company to Chinalco Management For For 13 Approve Extension of Term of Provision of Guarantees to Chalco HK Management For For 14 Approve Extension of Term of Provision of Guarantees to Chalco Trading (HK) Management For For 15 Approve Provision of Guarantees to Ningxia PV and Ningxia Silicon for Bank Loans Management For For 16 Approve Transfer of Loans of the Company to Chinalco Shareholder For For 17 Approve Issuance of Debt Financing Instruments Management For For 18 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 19 Approve Issuance of Overseas Perpetual Bond by Chalco HK Management For For ANGLO AMERICAN PLC Meeting Date:APR 19, 2013 Record Date:APR 17, 2013 Meeting Type:ANNUAL Ticker:AAL Security ID:G03764134 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3 Elect Mark Cutifani as Director Management For For 4 Elect Byron Grote as Director Management For For 5 Elect Anne Stevens as Director Management For For 6 Re-elect David Challen as Director Management For For 7 Re-elect Sir CK Chow as Director Management For For 8 Re-elect Sir Philip Hampton as Director Management For For 9 Re-elect Rene Medori as Director Management For For 10 Re-elect Phuthuma Nhleko as Director Management For For 11 Re-elect Ray O'Rourke as Director Management For For 12 Re-elect Sir John Parker as Director Management For For 13 Re-elect Jack Thompson as Director Management For For 14 Reappoint Deloitte LLP as Auditors Management For For 15 Authorise Board to Fix Remuneration of Auditors Management For For 16 Approve Remuneration Report Management For For 17 Authorise Issue of Equity with Pre-emptive Rights Management For For 18 Authorise Issue of Equity without Pre-emptive Rights Management For For 19 Authorise Market Purchase of Ordinary Shares Management For For 20 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ANHUI TIANDA OIL PIPE CO., LTD. Meeting Date:JUL 27, 2012 Record Date:JUN 26, 2012 Meeting Type:SPECIAL Ticker:00839 Security ID:Y013AA102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Wang Bo as Independent Non-Executive Director Management For For ANHUI TIANDA OIL PIPE CO., LTD. Meeting Date:MAY 22, 2013 Record Date:APR 19, 2013 Meeting Type:ANNUAL Ticker:00839 Security ID:Y013AA102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisors Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Profit Distribution Plan and Declare Final Dividend Management For For 6 Authorize the Board to Fix Remuneration of Directors and Supervisors Management For For AVISTA INC. Meeting Date:MAR 22, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:090370 Security ID:Y0486Z108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 30 per Share Management For For 2 Amend Articles of Incorporation Management For Against 3 Elect One Inside Director, Two Non-Independent and Non-Executive Directors, and One Outside Director (Bundled) Management For For 4 Appoint Two Internal Auditors (Bundled) Management For Against 5 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 6 Authorize Board to Fix Remuneration of Internal Auditors Management For For BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Meeting Date:DEC 21, 2012 Record Date: Meeting Type:SPECIAL Ticker:01114 Security ID:G1368B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Revised Caps and the Connected Transactions with a Related Party Management For For 2 Approve Cross Guarantee Agreement between Shenyang XingYuanDong Automobile Component Co., Ltd. and Huachen Automotive Group Holdings Company Ltd. Management For Against BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Meeting Date:MAY 24, 2013 Record Date:MAY 21, 2013 Meeting Type:ANNUAL Ticker:01114 Security ID:G1368B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect Wang Shiping as Director Management For For 2b Elect Tan Chengxu as Director Management For For 2c Authorize the Board to Fix Remuneration of Directors Management For For 3 Reappoint Grant Thornton Hong Kong Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 4a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 4c Authorize Reissuance of Repurchased Shares Management For Against CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:OCT 16, 2012 Record Date:SEP 07, 2012 Meeting Type:SPECIAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Connected Transaction with a Related Party Management For Abstain 2 Approve Zhong Ke Guangdong Refinery Integration Project Management For For 3 Amend Articles of Association Management For For CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:MAY 29, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of Supervisors Management For For 3 Accept Financial Statements and Statutory Reports Management For For 4 Approve Interim Profit Distribution Plan for the Year 2013 Management For For 5 Appoint PricewaterhouseCoopers and PricewaterhouseCoopers Zhong Tian CPA's Limited Company as Exteral Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Profit Distribution Plan for the Year Ended Dec. 31, 2012 Management For For 7 Amend Articles of Association Management For For 8 Approve Extension of Validity Period of the Resolution in Relation to the Issuance of A Share Convertible Corporate Bonds and Other Related Matters Management For For 9 Authorize Board to Determine the Proposed Pan for the Issuance of Debt Financing Instruments Management For Against 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against CHINA PETROLEUM & CHEMICAL CORP. Meeting Date:MAY 29, 2013 Record Date:APR 26, 2013 Meeting Type:SPECIAL Ticker:00386 Security ID:Y15010104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Profit Distribution Proposal for the Year 2012 Management For For COMPANIA DE MINAS BUENAVENTURA S.A. Meeting Date:MAR 26, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL Ticker:BUENAVC1 Security ID:204448104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve Dividends Management For For 4 Elect External Auditors for Fiscal Year 2013 Management For For 5 Approve Merger by Absorption of Compania de Exploraciones, Desarrollo e Inversiones Mineras SAC by Company Management For For 6 Approve Merger by Absorption of Inversiones Colquijirca SA by Company Management For For COMPANIA DE MINAS BUENAVENTURA S.A. Meeting Date:JUN 07, 2013 Record Date:MAY 23, 2013 Meeting Type:SPECIAL Ticker:BUENAVC1 Security ID:204448104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financing Operations Including, Issuance of Bonds and Obtainment of Loans and credit Facilities; Authorize Board to Approve all Agreements Related to Financing Operations Management For For DAIRY FARM INTERNATIONAL Meeting Date:MAY 15, 2013 Record Date: Meeting Type:ANNUAL Ticker:D01 Security ID:G2624N153 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Declare Final Dividend Management For For 2 Elect Graham Allan as Director Management For For 3 Reelect George Ho as Director Management For For 4 Reelect Michael Kok as Director Management For For 5 Elect Lord Sassoon as Director Management For For 6 Reelect Alec Tong as Director Management For For 7 Reelect Giles White as Director Management For For 8 Approve Remuneration of Directors Management For For 9 Approve Auditors and Authorise Board to Fix Their Remuneration Management For For 10 Approve Issuance of Equity or Equity Linked Securities with or without Preemptive Rights Management For For 11 Authorise Share Repurchase Program Management For For FAYSAL BANK LIMITED Meeting Date:MAR 28, 2013 Record Date:MAR 20, 2013 Meeting Type:ANNUAL Ticker:FABL Security ID:Y24746102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve 12.5-Percent Interim Bonus Dividend Management For For 4 Approve A.F. Ferguson & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Other Business Management For Against 6 Approve Investment in Funds Launched by Faysal Asset Management Ltd. Management For Against 7 Approve Disposal of Fractional Shares Resulting from the Issuance of 12.5-Percent Interim Bonus Shares Management For Against 8 Approve Remuneration of Non-Executive Directors Management For For GAZPROM OAO Meeting Date:JUN 28, 2013 Record Date:MAY 13, 2013 Meeting Type:ANNUAL Ticker:GAZP Security ID:368287207 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Allocation of Income Management For For 4 Approve Dividends Management For For 5 Approve Procedure of Dividend Payment Management For For 6 Ratify ZAO PricewaterhouseCoopers as Auditor Management For For 7 Approve Remuneration of Directors Management For Against 8 Approve Remuneration of Members of Audit Commission Management For For 9 Amend Charter Management For For 10 Amend Regulations on General Meetings Management For For 11 Approve New Edition of Regulations on Audit Commission Management For For 12.1 Approve Related-Party Transaction with OAO Gazprombank Re: Loan Agreements Management For For 12.2 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Loan Agreements Management For For 12.3 Approve Related-Party Transaction with OAO Bank VTB Re: Loan Agreements Management For For 12.4 Approve Related-Party Transaction with OAO Gazprombank Re: Loan Facility Agreement Management For For 12.5 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Loan Facility Agreement Management For For 12.6 Approve Related-Party Transaction with OAO Bank VTB Re: Loan Facility Agreement Management For For 12.7 Approve Related-Party Transaction with OAO Bank Rossiya Re: Loan Facility Agreement Management For For 12.8 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Transfer of Funds and Placement of Monetary Funds As Minimum Balance On Bank Accounts Management For For 12.9 Approve Related-Party Transaction with OAO Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Transfer of Funds Management For For 12.10 Approve Related-Party Transaction with OAO Gazprombank, OAO Sberbank of Russia, OAO Bank VTB, OAO AB Rossiya, and OAO Rosselkhozbank Re: Agreements on Using Electronic Payments System Management For For 12.11 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Foreign Currency Purchase/Sale Management For For 12.12 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Foreign Currency Purchase/Sale Management For For 12.13 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Forward/Swap Conversion Operations Management For For 12.14 Approve Related-Party Transaction with OAO Bank VTB Re: Deposit Agreements Management For For 12.15 Approve Related-Party Transaction with OAO Gazprombank Re: Deposit Agreements Management For For 12.16 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Deposit Agreements Management For For 12.17 Approve Related-Party Transaction with OAO Gazprombank Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries Management For For 12.18 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries Management For For 12.19 Approve Related-Party Transaction with OAO Bank VTB Re: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries Management For For 12.20 Approve Related-Party Transaction with OAO Gazprombank: Guarantee Agreements for Securing Obligations of Gazprom's Subsidiaries Management For For 12.21 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Guarantees to Tax Authorities Management For For 12.22 Approve Related-Party Transaction with OAO Bank VTB Re: Agreements on Guarantees to Tax Authorities Management For For 12.23 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Agreements on Guarantees to Tax Authorities Management For For 12.24 Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreements on Temporary Possession and Use of Infrastructure Facilities at Railway Stations Management For For 12.25 Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreements on Temporary Possession and Use of Tank Cars Management For For 12.26 Approve Related-Party Transaction with DOAO Tsentrenergogaz Re: Agreements on Temporary Possession and Use of Building and Equipment Management For For 12.27 Approve Related-Party Transaction with OAO Tsentrgaz Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 12.28 Approve Related-Party Transaction with OAO Gazprombank Re: Agreements on Temporary Possession and Use of Non-residential Premises Management For For 12.29 Approve Related-Party Transaction with OAO Gazprom Neftekhim Salavat Re: Agreements on Temporary Possession and Use of Gas Condensate Pipeline Management For For 12.30 Approve Related-Party Transaction with OOO Gazprom Export Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 12.31 Approve Related-Party Transaction with OAO Gazprom Neft Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions, and Special-Purpose Telecommunications Management For For 12.32 Approve Related-Party Transaction with OAO Gazprom Space Systems Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 12.33 Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 12.34 Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 12.35 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 12.36 Approve Related-Party Transaction with OOO Gazprom Komplektatsiya Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 12.37 Approve Related-Party Transaction with OAO Gazprombank and OOO Gazprom Export Re: License to Use OAO Gazprom's Trademarks Management For For 12.38 Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: Agreements on Temporary Possession and Use of Gas Distribution System Management For For 12.39 Approve Related-Party Transactions with OOO Gazprom Investoproekt: Re: Provision of Consulting Services Management For For 12.40 Approve Related-Party Transaction with OAO Druzhba Re: Agreements on Temporary Possession and Use of Facilities of Druzhba Vacation Center Management For For 12.41 Approve Related-Party Transaction with OOO Gazprom Export Re: Agreements on Sale of Commercial Products Owned by Gazprom Management For For 12.42 Approve Related-Party Transaction with OAO Severneftegazprom Re: Agreements on Delivery of Gas Management For For 12.43 Approve Related-Party Transaction with OAO Tomskgazprom Re: Agreements on Transportation of Gas Management For For 12.44 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreements on Transportation of Gas Management For For 12.45 Approve Related-Party Transaction with OAO NOVATEK Re: Agreements on Transportation of Gas Management For For 12.46 Approve Related-Party Transaction with OAO NOVATEK Re: Agreements on Arranging of Injection and Storage of Gas Management For For 12.47 Approve Related-Party Transaction with OAO Gazprom Neft Re: Agreements on Transportation of Gas Management For For 12.48 Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreements on Temporary Possession and Use of Infrastructure Facilities Management For For 12.49 Approve Related-Party Transaction with OAO Sberbank of Russia Re: Agreement on Forward Transactions, and Currency Purchase/Sale Transactions Management For For 12.50 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreements on Temporary Possession and Use of Software and Hardware Solutions Management For For 12.51 Approve Related-Party Transaction with a/s Latvijas Gaze Re: Agreements on Sale of Gas; Arranging of Injection, and Storage of Gas Management For For 12.52 Approve Related-Party Transaction with AB Lietuvos Dujos Re: Agreements on Sale and Transportation of Gas Management For For 12.53 Approve Related-Party Transaction with AO Moldovagaz Re: Agreements on Sale and Transportation of Gas Management For For 12.54 Approve Related-Party Transaction with KazRosGaz LLP Re: Agreements on Transportation of Gas Management For For 12.55 Approve Related-Party Transaction with OAO Beltransgaz Re: Agreements on Sale and Transportation of Gas Management For For 12.56 Approve Related-Party Transaction with GAZPROM Germania GmbH Re: Agreements on Transportation of Gas Management For For 12.57 Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreements on Start-Up and Commissioning Work Management For For 12.58 Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreements on Start-Up and Commissioning Work Management For For 12.59 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreements on Start-Up and Commissioning Work Management For For 12.60 Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreements on Start-Up and Commissioning Work Management For For 12.61 Approve Related-Party Transaction with ZAO Gazprom Invest Yug Re: Agreements on Investment Projects Management For For 12.62 Approve Related-Party Transaction with OOO Gazpromtrans Re: Agreements on Investment Projects Management For For 12.63 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: Agreements on Investment Projects Management For For 12.64 Approve Related-Party Transaction with ZAO Yamalgazinvest Re: Agreements on Investment Projects Management For For 12.65 Approve Related-Party Transaction with OAO Gazprom Gazoraspredeleniye Re: Service Agreement on Partial Liquidation of Gas Pipeline Management For For 12.66 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Property Insurance Management For For 12.67 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Environment, Life, Health, and Individual Property Insurance Management For For 12.68 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Environment, Life, Health, and Individual Property Insurance Management For For 12.69 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Insurance in Connection with Customs Operations Management For For 12.70 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees Management For For 12.71 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Gazprom's Employees, Their Familiy Members, and Retired Former Employees Management For For 12.72 Approve Related-Party Transaction with OAO SOGAZ Re: Agreements on Insurance of Transportation Vehicles Owned By Gazprom Management For For 12.73 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Liability Insurance to Members of Board of Directors and Management Board Management For For 12.74 Approve Related-Party Transaction with OAO Beltransgaz Re: License to Use OAO Gazprom's Trademarks Management For For 12.75 Approve Related-Party Transaction with OAO SOGAZ Re: Agreement on Insurance During Business Assignment Management For For 12.76 Approve Related-Party Transaction with Multiple Parties Re: Agreements on Arranging Stocktaking of Property Management For For 12.77 Approve Related-Party Transaction with ZAO Yamalgazinvest, and OOO Temryukmortrans, OAO Gazpromtrubinvest, and Gazprom (UK) Limited Re: License to Use OAO Gazprom's Trademarks Management For For 12.78 Approve Related-Party Transaction with OOO Gazprom Tsentrremont Re: License to Use OAO Gazprom's Trademarks Management For For 12.79 Approve Related-Party Transaction with OAO Gazprombank Re: License to Use OAO Gazprom's Trademarks Management For For 12.80 Approve Related-Party Transaction with GAZPROM Germania GmbH Re: Exclusive License to Use OAO Gazprom's Trademarks Management For For 12.81 Approve Related-Party Transaction with OAO Beltransgaz Re: License to Use OAO Gazprom's Trademarks Management For For 12.82 Approve Related-Party Transaction with Gazprom Marketing and Trading Limited Re: Exclusive License to Use OAO Gazprom's Trademarks Management For For 12.83 Approve Related-Party Transaction with OAO Gazprom Neft Re: Exclusive License to Use OAO Gazprom's Trademarks Management For For 12.84 Approve Related-Party Transaction with OAO Gazprom Neft Re: Exclusive License to Use OAO Gazprom's Trademarks Management For For 12.85 Approve Related-Party Transaction with OOO Gazprom Mezhregiongaz Re: Agreements on Delivery of Gas Management For For 13.1 Elect Andrey Akimov as Director Management None Against 13.2 Elect Farit Gazizullin as Director Management None Against 13.3 Elect Viktor Zubkov as Director Management None Against 13.4 Elect Elena Karpel as Director Management None Against 13.5 Elect Timur Kulibayev as Director Management None Against 13.6 Elect Vitaliy Markelov as Director Management None Against 13.7 Elect Viktor Martynov as Director Management None Against 13.8 Elect Vladimir Mau as Director Management None Against 13.9 Elect Aleksey Miller as Director Management None Against 13.10 Elect Valery Musin as Director Management None For 13.11 Elect Mikhail Sereda as Director Management None Against 14.1 Elect Viktor Antoshin as Member of Audit Commission Management For Against 14.2 Elect Dmitry Arkhipov as Member of Audit Commission Management For For 14.3 Elect Andrey Belobrov as Member of Audit Commission Management For Against 14.4 Elect Vadim Bikulov as Member of Audit Commission Management For For 14.5 Elect Mikhail Kuzovlev as Member of Audit Commission Management For Against 14.6 Elect Marina Mikhina as Member of Audit Commission Management For Against 14.7 Elect Lidiya Morozova as Member of Audit Commission Management For Against 14.8 Elect Anna Nesterova as Members of Audit Commission Management For For 14.9 Elect Georgiy Nozadze as Member of Audit Commission Management For For 14.10 Elect Yuriy Nosov as Member of Audit Commission Management For For 14.11 Elect Karen Oganyan as Member of Audit Commission Management For For 14.12 Elect Aleksandr Yugov as Member of Audit Commission Management For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:NOV 15, 2012 Record Date:OCT 15, 2012 Meeting Type:SPECIAL Ticker:02238 Security ID:Y2931M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Articles of Association of the Company Management For For 2 Approve Absorption and Merger of Guangzhou Auto Group Corporation Management For For 3a Approve Number of Bonds to be Issued in Relation to the Public Issuance of Domestic Corporate Bonds Shareholder For For 3b Approve Term and Type of Bonds in Relation to the Public Issuance of Domestic Corporate Bonds Shareholder For For 3c Approve Interest Rate and its Method of Determination in Relation to the Public Issuance of Domestic Corporate Bonds Shareholder For For 3d Approve Arrangement of Guarantee in Relation to the Public Issuance of Domestic Corporate Bonds Shareholder For For 3e Approve Use of Proceeds in Relation to the Public Issuance of Domestic Corporate Bonds Shareholder For For 3f Approve Subscription Arrangement for Existing Shareholders in Relation to the Public Issuance of Domestic Corporate Bonds Shareholder For For 3g Approve Method of Issuance and Target Subscribers in Relation to the Public Issuance of Domestic Corporate Bonds Shareholder For For 3h Approve Listing of Bonds in Relation to the Public Issuance of Domestic Corporate Bonds Shareholder For For 3i Approve Term of Validity of the Resolution Relating to the Public Issuance of Domestic Corporate Bonds Shareholder For For 3j Authorize Board and Persons Authorized by the Board to Handle Matters Related to the Public Issuance of Domestic Corporate Bonds Shareholder For For 4 Approve Provision of Guarantee by Guangzhou Automobile Industry Group Co., Ltd. in Relation to the Issuance of the Domestic Corporate Bonds Shareholder For For 5 Approve Dividend Distribution Plan for Shareholders for 2012 to 2014 Management For For GUANGZHOU AUTOMOBILE GROUP CO., LTD. Meeting Date:MAY 28, 2013 Record Date:APR 26, 2013 Meeting Type:ANNUAL Ticker:02238 Security ID:Y2931M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Independent Directors Management For For 3 Accept Report of the Supervisory Committee Management For For 4 Accept Financial Statements and Statutory Reports Management For For 5 Accept Annual Report 2012 Management For For 6 Approve Profit Distribution Plan and the Proposed Distribution of Final Dividend Management For For 7a Appoint PricewaterhouseCoopers as Hong Kong Auditors and Authorize Management to Fix Their Remuneration Management For For 7b Appoint BDO China Shu Lun Pan Certified Public Accountants LLP as PRC Auditors and Authorize Management to Fix Their Remuneration Management For For 8 Appoint BDO China Shu Lun Pan Certified Public Accountants LLP as Internal Control Auditors and Authorize Management to Fix Their Remuneration Management For For 9 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against HYUNDAI DEVELOPMENT CO. - ENGINEERING & CONSTRUCTION Meeting Date:MAR 22, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:012630 Security ID:Y38397108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 200 per Share Management For For 2 Elect Two Inside Directors and Three Outside Directors (Bundled) Management For For 3 Reelect Lee Jeong-Hoon as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For For IMPALA PLATINUM HOLDINGS LTD Meeting Date:OCT 24, 2012 Record Date:OCT 19, 2012 Meeting Type:ANNUAL Ticker:IMP Security ID:S37840113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2012 Management For For 2 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company Management For For 3.1 Elect Hugh Cameron as Chairman of the Audit Committee Management For For 3.2 Elect Almorie Maule as Member of the Audit Committee Management For For 3.3 Re-elect Babalwa Ngonyama as Member of the Audit Committee Management For For 4 Approve Remuneration Policy Management For For 5.1 Elect Almorie Maule as Director Management For For 5.2 Re-elect Dr Khotso Mokhele as Director Management For For 5.3 Re-elect Thandi Orleyn as Director Management For For 6 Place Authorised but Unissued Shares under Control of Directors Management For For 7 Approve Implats Long-Term Incentive Plan 2012 Management For For 1 Authorise Repurchase of Up to Five Percent of Issued Share Capital Management For For 2 Approve Directors' Remuneration Management For For 3 Adopt New Memorandum of Incorporation Management For Against IMPALA PLATINUM HOLDINGS LTD Meeting Date:MAY 07, 2013 Record Date:APR 26, 2013 Meeting Type:SPECIAL Ticker:IMP Security ID:S37840113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorise Specific Issue of Ordinary Shares to the Holders of Convertible Bonds that Have Exercised their Rights to Convert their Convertible Bonds Into Ordinary Shares Management For For INFOSYS LTD. Meeting Date:JUN 15, 2013 Record Date: Meeting Type:ANNUAL Ticker:500209 Security ID:Y4082C133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of INR 27.00 Per Share Management For For 3 Reelect S.D. Shibulal as Director Management For For 4 Reelect S. Batni as Director Management For For 5 Reelect D.M. Satwalekar as Director Management For For 6 Reelect O. Goswami as Director Management For For 7 Reelect R. Seshasayee as Director Management For For 8 Approve B S R & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Elect L. Puri as Director Management For For 10 Elect N.R.N. Murthy as Director Management For For KASIKORNBANK PCL Meeting Date:APR 03, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:KBANK Security ID:Y4591R118 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operations Report Management None None 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend of THB 3.00 Per Share Management For For 5.1 Elect Banthoon Lamsam as Director Management For For 5.2 Elect Yongyuth Yuthavong as Director Management For For 5.3 Elect Chantra Purnariksha as Director Management For For 5.4 Elect Nalinee Paiboon as Director Management For For 5.5 Elect Saravoot Yoovidhya as Director Management For For 6.1 Elect Piyasvasti Amranand as Director Management For For 6.2 Elect Kalin Sarasin as Director Management For For 6.3 Elect Somkiat Sirichatchai as Director Management For For 7 Approve Names and Number of Directors Who Have Signing Authority Management For For 8 Approve Remuneration of Directors Management For For 9 Approve KPMG Phoomchai Audit Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 10 Other Business Management None None KIATNAKIN BANK PUBLIC CO LTD Meeting Date:APR 25, 2013 Record Date:MAR 22, 2013 Meeting Type:ANNUAL Ticker:KK Security ID:Y47675114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Bank Activities Management None None 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend of THB 2.40 Per Share Management For For 5.1 Elect Supol Wattanavekin as Director Management For For 5.2 Elect Chet Pattrakornkul as Director Management For For 5.3 Elect Pravit Varutbangkul as Director Management For For 5.4 Elect Thitinan Wattanavekin as Director Management For For 5.5 Elect Pracha Chumnarnkitkosol as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve Deloitte Touche Tohmatsu Jaiyos Audit Co., Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For Abstain 8 Authorize Issuance of Debentures Management For For 9 Other Business Management For Against LAND & HOUSES PUBLIC CO. LTD. Meeting Date:APR 23, 2013 Record Date:MAR 15, 2013 Meeting Type:ANNUAL Ticker:LH Security ID:Y5172C198 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operating Results Management For For 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend of THB 0.45 Per Share Management For For 5.1 Elect Nantawat Pipatwongkasem as Director Management For For 5.2 Elect Anant Asavabhokhin as Director Management For For 5.3 Elect Chalerm Kiettitanabumroong as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve Ernst & Young Office Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Other Business Management For Against LUKOIL OAO Meeting Date:DEC 18, 2012 Record Date:NOV 12, 2012 Meeting Type:SPECIAL Ticker:LUKFY Security ID:677862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 40.00 per Share Management For For 2 Approve New Edition of Regulations on General Meetings Management For For LUKOIL OAO Meeting Date:JUN 27, 2013 Record Date:MAY 13, 2013 Meeting Type:ANNUAL Ticker:LUKOY Security ID:677862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends of RUB 90 per Share Management For For 2.1 Elect Vagit Alekperov as Director Management None Against 2.2 Elect Viktor Blazheyev as Director Management None For 2.3 Elect Leonid Fedun as Director Management None Against 2.4 Elect Valery Grayfer as Director Management None Against 2.5 Elect Igor Ivanov as Director Management None For 2.6 Elect Ravil Maganov as Director Management None Against 2.7 Elect Richard Matzke as Director Management None For 2.8 Elect Sergey Mikhaylov as Director Management None Against 2.9 Elect Mark Mobius as Director Management None For 2.10 Elect Guglielmo Antonio Claudio Moscato as Director Management None For 2.11 Elect Nikolai Nikolaev as Director Management None Against 2.12 Elect Ivan Picte as Director Management None For 3.1 Elect Mikhail Maksimov as Member of Audit Commission Management For For 3.2 Elect Vladimir Nikitenko as Member of Audit Commission Management For For 3.3 Elect Aleksandr Surkov as Member of Audit Commission Management For For 4.1 Approve Remuneration of Directors for Their Service until 2013 AGM Management For For 4.2 Approve Terms of Remuneration of Directors for Their Service Starting from 2013 AGM Management For For 5.1 Approve Remuneration of Members of Audit Commission for Their Service until 2013 AGM Management For For 5.2 Approve Terms of Remuneration of Members of Audit Commission for Their Service Starting from 2013 AGM Management For For 6 Ratify ZAO KPMG as Auditor Management For For 7 Amend Charter Management For For 8 Approve Related-Party Transaction with OAO Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations Management For For MCB BANK LIMITED Meeting Date:MAR 27, 2013 Record Date:MAR 14, 2013 Meeting Type:ANNUAL Ticker:MCB Security ID:Y61898105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve A.F. Ferguson & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Approve Final Cash Dividend of PKR 3.00 Per Share Management For For 5 Approve Bonus Issue Management For For 6.1 Approve Charitable Donation to CARE Foundation Management For For 6.2 Approve Charitable Donation to Al-Shifa Trust Cause "Fighting Against Blindness" Management For For 6.3 Approve Charitable Donation to Peace Social and Welfare Organization Management For For 6.4 Approve Expenses Incurred Towards Security Measures for Chairman Management For For 7 Increase Authorized Share Capital and Amend Memorandum and Articles of Association to Reflect Increase in Authorized Share Capital Management For For 8 Amend Articles of Association Management For For 9 Other Business Management For Against MMC NORILSK NICKEL Meeting Date:JAN 29, 2013 Record Date:DEC 24, 2012 Meeting Type:SPECIAL Ticker:GMKN Security ID:X40407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reduction in Share Capital via Share Cancellation Management For For 2 Amend Charter Management For For MMC NORILSK NICKEL Meeting Date:MAR 11, 2013 Record Date:DEC 24, 2012 Meeting Type:SPECIAL Ticker:GMKN Security ID:X40407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Early Termination of Powers of Board of Directors Management For For 2.1 Elect Enos Ned Banda as Director Management None For 2.2 Elect Sergey Barbashev as Director Management None Against 2.3 Elect Aleksey Bashkirov as Director Management None Against 2.4 Elect Sergey Bratukhin as Director Management None Against 2.5 Elect Andrey Bugrov as Director Management None Against 2.6 Elect Andrey Varichev as Director Management None Against 2.7 Elect Marianna Zakharova as Director Management None Against 2.8 Elect Valery Matvienko as Director Management None Against 2.9 Elect Stalbek Mishakov as Director Management None Against 2.10 Elect Garreth Penny as Director Management None For 2.11 Elect Gerhard Prinsloo as Director Management None For 2.12 Elect Maxim Sokov as Director Management None Against 2.13 Elect Vladislav Solovyev as Director Management None Against 2.14 Elect Sergey Chemezov as Director Management None Against MMC NORILSK NICKEL Meeting Date:JUN 06, 2013 Record Date:APR 30, 2013 Meeting Type:ANNUAL Ticker:GMKN Security ID:X40407102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Consolidated Financial Statements Management For For 4 Approve Allocation of Income and Dividends of RUB 400,83 per Share Management For For 5.1 Elect Sergey Barbashev as Director Management None Against 5.2 Elect Alexey Bashkirov as Director Management None Against 5.3 Elect Sergey Bratukhin as Director Management None Against 5.4 Elect Andrey Bougrov as Director Management None Against 5.5 Elect Marianna Zakharova as Director Management None Against 5.6 Elect Valery Matvienko as Director Management None Against 5.7 Elect Stalbek Mishakov as Director Management None Against 5.8 Elect Gareth Penny as Director Management None For 5.9 Elect Cornelis J.G. Prinsloo as Director Management None For 5.10 Elect Maxim Sokov as Director Management None Against 5.11 Elect Vladislav Solovyev as Director Management None Against 5.12 Elect Sergey Chemezov as Director Management None Against 5.13 Elect Robert Edwards as Director Management None For 6.1 Elect Petr Voznenko as Member of Audit Commission Management For For 6.2 Elect Natalya Gololobova as Member of Audit Commission Management For For 6.3 Elect Dmitry Pershinkov as Member of Audit Commission Management For For 6.4 Elect Georgiy Svanidze as Member of Audit Commission Management For For 6.5 Elect Vladimir Shilkov as Member of Audit Commission Management For For 7 Ratify Auditor of Company's Financial Statements Prepared in Accordance with Russian Accounting Standards (RAS) Management For For 8 Ratify Auditor of Company's Financial Statements Prepared in Accordance with International Financial Reporting Standards (IFRS) Management For For 9 Approve Remuneration of Directors Management For Against 10 Approve Related-Party Transactions Re: Indemnification Agreements with Directors and Executives Management For For 11 Approve Related-Party Transaction Re: Liability Insurance for Directors and Executives Management For For 12 Approve Reduction in Share Capital Management For For 13 Approve New Addition of Charter Management For For 14.1 Approve Related-Party Transaction(s) with ZAO Normetimpex Re: Amend 2009 Commission Agreement Management For For 14.2 Approve Related-Party Transaction(s) with ZAO Normetimpex Re: Order to 2009 Commission Agreement Management For For 15 Approve Related-Party Transactions with OAO Sberbank of Russia Management For For 16 Approve Related-Party Transactions with OAO Sberbank of Russia, and/or SIB Cyprus Ltd, and/or Sberbank CIB UK Ltd, and/or Sberbank Switzerland AG Management For For 17 Approve Related-Party Transaction with OAO Kolskaya GMK Re: Loan Agreement Management For For MOL HUNGARIAN OIL AND GAS PLC Meeting Date:APR 25, 2013 Record Date:APR 23, 2013 Meeting Type:ANNUAL Ticker:MOL Security ID:X5462R112 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Use of Electronic Vote Collection Method Management For Did Not Vote 2 Elect Keeper of Minutes, Shareholders to Authenticate Minutes, and Counter of Votes Management For Did Not Vote 3 Approve Consolidated Financial Statements, Financial Statements Prepared in Accordance with Hungarian Accounting Standards (HAL), and Statutory Reports Management For Did Not Vote 4 Approve Allocation of Income and Dividends Management For Did Not Vote 5 Approve Company's Corporate Governance Statement Management For Did Not Vote 6 Approve Discharge of Management Board Management For Did Not Vote 7 Approve Auditors and Authorize Board to Fix Their Remuneration Management For Did Not Vote 8 Authorize Share Repurchase Program Management For Did Not Vote 9 Reelect Zsolt Hernadi as Member of Board of Management Board Management For Did Not Vote 10 Reelect Mulham Basheer Abdullah Al Jarf as Member of Management Board Management For Did Not Vote 11 Amend Article 15.2 of Bylaws Re: Exercising Employer's Right Management For Did Not Vote 12 Amend Article 19.4 of Bylaws Re: Exercising Employer's Right Management For Did Not Vote NATIONAL ALUMINIUM COMPANY LTD Meeting Date:AUG 14, 2012 Record Date: Meeting Type:ANNUAL Ticker:532234 Security ID:Y6211M130 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of INR 0.10 Per Share Management For For 3 Reelect A. Das as Director Management For For 4 Reelect V.K. Jain as Director Management For For 5 Elect G.P. Joshi as Director Management For For 6 Elect S.S. Khurana as Director Management For For 7 Elect S.S. Mahapatra as Director Management For For 8 Elect M. Gupta as Director Management For For 9 Elect G.H. Amin as Director Management For For 10 Elect N.R. Mohanty as Director Management For For 11 Elect A. Kumar as Director Management For For 12 Elect Q. Shamim as Director Management For For 13 Elect S. Batra as Director Management For For NEOPHARM CO. Meeting Date:MAR 22, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:092730 Security ID:Y62459105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 75 per Share Management For For 2 Amend Articles of Incorporation Management For Against 3 Reelect Bae Hang-Sik as Inside Director Management For For 4 Approve Total Remuneration of Inside Directors and Outside Director Management For For 5 Authorize Board to Fix Remuneration of Internal Auditor Management For For OIL & NATURAL GAS CORPORATION LTD. Meeting Date:SEP 24, 2012 Record Date: Meeting Type:ANNUAL Ticker:500312 Security ID:Y64606133 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividends of INR 7.75 Per Share and Approve Final Dividend of INR 2.00 Per Share Management For For 3 Reelect A.K. Hazarika as Director Management For For 4 Reelect U.N. Bose as Director Management For For 5 Authorize Board to Fix Remuneration of Auditors Management For For 6 Elect S.K. Barua as Director Management For For 7 Elect O.P. Bhatt as Director Management For For 8 Elect S. Nath as Director Management For For 9 Elect A.K. Banerjee as Director Management For For 10 Elect A. Giridhar as Director Management For For 11 Elect S. Das as Director Management For For OMV AG Meeting Date:OCT 09, 2012 Record Date:SEP 29, 2012 Meeting Type:SPECIAL Ticker:OMV Security ID:A51460110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Supervisory Board Member Management For Against OMV AG Meeting Date:MAY 15, 2013 Record Date:MAY 05, 2013 Meeting Type:ANNUAL Ticker:OMV Security ID:A51460110 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Receive Financial Statements and Statutory Reports (Non-Voting) Management None None 2 Approve Allocation of Income and Dividends of EUR 1.20 per Share Management For For 3 Approve Discharge of Management Board Management For For 4 Approve Discharge of Supervisory Board Management For For 5 Approve Remuneration of Supervisory Board Members Management For For 6 Ratify Ernst & Young AG as Auditors Management For For 7.1 Approve Long Term Incentive Plan Management For Against 7.2 Approve Matching Share Plan Management For Against 8 Amend Articles: Adaptation to the Company Law Amendment Act 2011 Management For For PENINSULA LAND LIMITED Meeting Date:AUG 16, 2012 Record Date: Meeting Type:ANNUAL Ticker:503031 Security ID:Y6600P108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend of INR 0.50 Per Preference Share and INR 1.10 Per Equity Share Management For For 3 Reelect J. Mody as Director Management For For 4 Reelect C.M. Hattangdi as Director Management For For 5 Reelect S. Khanna as Director Management For Against 6 Approve Haribhakti & Co. as Auditors and Authorize Board to Fix Their Remuneration Management For For PETROCHINA COMPANY LIMITED Meeting Date:MAY 23, 2013 Record Date:APR 22, 2013 Meeting Type:ANNUAL Ticker:601857 Security ID:Y6883Q104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept Audited Financial Statements Management For For 4 Approve Final Dividend Management For For 5 Authorize Board to Determine Distribution of Interim Dividends Management For For 6 Appoint KPMG Huazhen and KPMG as Domestic and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration Management For For 7a Elect Li Qingyi as Supervisor Management For For 7b Elect Fan Fuchun as Supervisor Management For For 8 Amend Articles of Association of the Company Management For For 9 Approve Issuance of Debt Financing Instruments of Up to RMB 100 Billion Management For For 10 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For PETROLEO BRASILEIRO SA-PETROBRAS Meeting Date:APR 29, 2013 Record Date:APR 08, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:PETR4 Security ID:71654V101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2012 Management For For 2 Approve Capital Budget for Upcoming Fiscal Year Management For For 3 Approve Allocation of Income and Dividends Management For For 4a Elect Directors Appointed by Controlling Shareholder Management For For 4b Elect Directors Appointed by Minority Shareholders Management For Abstain 5 Elect Board Chairman Appointed by Controlling Shareholder Management For For 6a Elect Fiscal Council Members Appointed by Controlling Shareholder Management For For 6b Elect Fiscal Council Members Appointed by Minority Shareholders Management For Abstain 7 Approve Remuneration of Company's Management Management For For 1 Authorize Capitalization of Reserves Management For For POLNORD S.A. Meeting Date:JUL 28, 2012 Record Date:JUN 13, 2012 Meeting Type:SPECIAL Ticker:PND Security ID:X6671C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Elect Meeting Chairman Management For For 2 Acknowledge Proper Convening of Meeting Management None None 3 Approve Agenda of Meeting and Meeting Procedures Management For For 4.1 Receive Management Board Report on Company's Operations in Fiscal 2011 Management None None 4.2 Receive Financial Statements Management None None 4.3 Receive Supervisory Board Report on Board's Work and Company's Standing in Fiscal 2011 Management None None 5.1 Approve Management Board Report on Company's Operations in Fiscal 2011 and Financial Statements Management For For 5.2.1 Approve Discharge of Management Board Members Management For For 5.2.2 Approve Discharge of Supervisory Board Members Management For For 6.1 Receive Management Board Report on Group's Operations in Fiscal 2011 Management None None 6.2 Receive Consolidated Financial Statements Management None None 7 Approve Consolidated Financial Statements Management For For 8 Elect Supervisory Board Member or Fix Number of Supervisory Board Management For For 9 Approve Allocation of Income and Dividends of PLN 0.44 per Share Management For For 10 Close Meeting Management None None POLNORD S.A. Meeting Date:MAR 20, 2013 Record Date:MAR 04, 2013 Meeting Type:SPECIAL Ticker:PND Security ID:X6671C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Elect Meeting Chairman Management For For 2 Elect Members of Vote Counting Commission Management For For 3 Acknowledge Proper Convening of Meeting Management None None 4 Approve Agenda of Meeting Management For For 5 Approve Merger with Polnord - Lodz I sp. z o.o., Lodz III sp. z o.o., PD Development sp. z o.o., and Polnord Nieruchomosci Inwestycyjne sp. z o.o. Management For For 6 Amend Terms of Remuneration of Supervisory Board Members Management For For 7 Amend Statute Management For For 8 Amend Sept. 30, 2009, EGM, Resolution Re: Authorize Issuance of up to 20,000 Convertible Bonds without Preemptive Rights; Approve Conditional Increase in Share Capital; Amend Statute Accordingly Management For For 9 Approve Changes in Composition of Supervisory Board Management For For 10 Close Meeting Management None None POLNORD S.A. Meeting Date:JUN 28, 2013 Record Date:JUN 12, 2013 Meeting Type:ANNUAL Ticker:PND Security ID:X6671C102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting; Elect Meeting Chairman Management For For 2 Acknowledge Proper Convening of Meeting Management None None 3 Approve Agenda of Meeting and Meeting Procedures Management For For 4.1 Receive Management Board Report on Company's Operations in Fiscal 2012 Management None None 4.2 Receive Financial Statements Management None None 4.3 Receive Supervisory Board Report on Board's Work and Company's Standing in Fiscal 2012 Management None None 5.1 Approve Management Board Report on Company's Operations in Fiscal 2012 and Financial Statements Management For For 5.2.1 Approve Discharge of Management Board Members Management For For 5.2.2 Approve Discharge of Supervisory Board Members Management For For 6.1 Receive Management Board Report on Group's Operations in Fiscal 2012 Management None None 6.2 Receive Consolidated Financial Statements Management None None 7 Approve Consolidated Financial Statements Management For For 8 Approve Allocation of Income and Omission of Dividends Management For For 9 Elect Supervisory Board Members Management For For 10 Amend Statute Re: Corporate Purpose Management For For 11 Close Meeting Management None None PT ASTRA INTERNATIONAL TBK Meeting Date:APR 25, 2013 Record Date:APR 09, 2013 Meeting Type:ANNUAL Ticker:ASII Security ID:Y7117N172 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Elect Directors and Commissioners and Approve Their Remuneration Management For For 4 Approve Auditors Management For For PT BANK CENTRAL ASIA TBK Meeting Date:MAY 06, 2013 Record Date:APR 18, 2013 Meeting Type:ANNUAL Ticker:BBCA Security ID:Y7123P138 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Discharge Directors and Commissioners Management For For 2 Approve Allocation of Income Management For For 3 Approve Remuneration of Directors and Commissioners Management For For 4 Approve Auditors Management For For 5 Approve Interim Dividends Management For For PT BANK DANAMON INDONESIA TBK Meeting Date:MAY 10, 2013 Record Date:APR 24, 2013 Meeting Type:ANNUAL Ticker:BDMN Security ID:Y71188190 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Auditors Management For For 4 Elect Directors and/or Commissioners Management For For 5 Approve Remuneration of Commissioners, Sharia Members, and Directors Management For For PTT EXPLORATION & PRODUCTION PCL Meeting Date:OCT 29, 2012 Record Date:OCT 12, 2012 Meeting Type:SPECIAL Ticker:PTTEP Security ID:Y7145P165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Reduce Registered Capital Management For For 1.2 Amend Memorandum of Association to Reflect Reduction in Registered Capital Management For For 1.3 Increase Registered Capital Management For For 1.4 Amend Memorandum of Association to Reflect Increase in Registered Capital Management For For 1.5 Approve Issuance of up to 650 Million New Ordinary Shares to Existing Shareholders in Proportion to their Shareholding Management For For PTT EXPLORATION & PRODUCTION PCL Meeting Date:MAR 27, 2013 Record Date:FEB 14, 2013 Meeting Type:ANNUAL Ticker:PTTEP Security ID:Y7145P165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Acknowledge 2012 Performance Result and 2013 Work Plan Management None None 2 Accept Financial Statements Management For For 3 Approve Dividend of THB 5.80 Per Share Management For For 4 Approve Office of the Auditor General of Thailand as Auditors and Authorize Board to Fix Their Remuneration Management For For 5.1 Elect Viraphol Jirapraditkul as Director Management For For 5.2 Elect Chaikasem Nitisiri as Director Management For For 5.3 Elect Achporn Charuchinda as Director Management For For 5.4 Elect Maitree Srinarawat as Director Management For For 5.5 Elect Warawat Indradat as Director Management For For 6 Approve Remuneration of Directors and Sub-Committees Management For For PTT PCL Meeting Date:APR 11, 2013 Record Date:MAR 08, 2013 Meeting Type:ANNUAL Ticker:PTT Security ID:Y6883U113 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Approve Performance Statement and Accept Financial Statements Management For For 3 Approve Allocation of Income and Dividend THB 13.00 Per Share Management For For 4 Approve Office of the Auditor General of Thailand as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Remuneration of Directors Management For For 6.1 Elect Vichet Kasemthongsri as Director Management For For 6.2 Elect Benja Louichareon as Director Management For For 6.3 Elect Waroonthep Watcharaporn as Director Management For For 6.4 Elect Boonsom Lerdhirunwong as Director Management For For 6.5 Elect Prasert Bunsumpun as Director Management For For 7 Approve Five-Year External Fund Raising Plan Management For For 8 Other Business Management For Against SESA GOA LTD. Meeting Date:JUL 03, 2012 Record Date:JUN 11, 2012 Meeting Type:ANNUAL Ticker:500295 Security ID:Y7673N111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend of INR 2.00 Per Share Management For For 3 Reelect G.D. Kamat as Director Management For For 4 Reelect A. Pradhan as Director Management For For 5 Approve Deloitte Haskins & Sells as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Reelect P.K. Mukherjee as Managing Director and Approve His Remuneration Management For For SESA GOA LTD. Meeting Date:JUN 27, 2013 Record Date: Meeting Type:ANNUAL Ticker:500295 Security ID:Y7673N111 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend of INR 0.10 Per Share Management For For 3 Reelect K.K. Kaura as Director Management For Against 4 Reelect J.P. Singh as Director Management For For 5 Approve Auditors and Authorize Board to Fix Their Remuneration Management For Against 6 Approve Reappointment and Remuneration of A. Pradhan as Executive Director Management For For SHENZHEN CHIWAN WHARF HOLDINGS LTD. Meeting Date:AUG 21, 2012 Record Date:AUG 10, 2012 Meeting Type:SPECIAL Ticker:200022 Security ID:Y1565S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amendments to Articles of Association Management For For SHENZHEN CHIWAN WHARF HOLDINGS LTD. Meeting Date:DEC 05, 2012 Record Date:NOV 26, 2012 Meeting Type:SPECIAL Ticker:200022 Security ID:Y1565S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Company to Apply for Issuance of Short-term Financing Bill Management For For SHENZHEN CHIWAN WHARF HOLDINGS LTD. Meeting Date:JAN 30, 2013 Record Date:JAN 21, 2013 Meeting Type:SPECIAL Ticker:200022 Security ID:Y1565S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Zhang Rizhong as Director Management For For 1.2 Elect Deng Weidong as Director Management For For 1.3 Elect Wang Zhixian as Director Management For For 1.4 Elect Li Yubin as Director Management For For 1.5 Elect Zhang Jianguo as Director Management For For 2.1 Elect Wen Ling as Supervisor Management For For 2.2 Elect Zhao Jianli as Supervisor Management For For SHENZHEN CHIWAN WHARF HOLDINGS LTD. Meeting Date:MAY 21, 2013 Record Date:MAY 10, 2013 Meeting Type:ANNUAL Ticker:200022 Security ID:Y1565S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Report of the Board of Directors Management For For 2 Approve Report of the Board of Supervisors Management For For 3 Approve Financial Statements Management For For 4 Approve Allocation of Income and Dividends Management For For 5 Approve to Appoint Company's Auditor Management For For 6 Approve Absorption and Merger of Two Companies Shareholder For For SK INNOVATION CO., LTD. Meeting Date:MAR 22, 2013 Record Date:DEC 31, 2012 Meeting Type:ANNUAL Ticker:096770 Security ID:Y8063L103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 3,200 per Common Share and KRW 3,250 per Preferred Share Management For For 2.1 Elect Kim Chang-Geun as Inside Director Management For Against 2.2 Reelect Lee Jae-Hwan as Outside Director Management For Against 2.3 Reelect Kim Young-Joo as Outside Director Management For Against 2.4 Reelect Choi Hyuk as Outside Director Management For Against 2.5 Elect Shin Un as Outside Director Management For For 3.1 Reelect Lee Jae-Hwan as Member of Audit Committee Management For For 3.2 Elect Choi Hyuk as Member of Audit Committee Management For For 4 Approve Total Remuneration of Inside Directors and Outside Directors Management For Against TATA CONSULTANCY SERVICES LTD. Meeting Date:MAY 31, 2013 Record Date: Meeting Type:COURT Ticker:532540 Security ID:Y85279100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Scheme of Arrangement Management For For TATA CONSULTANCY SERVICES LTD. Meeting Date:JUN 28, 2013 Record Date: Meeting Type:ANNUAL Ticker:532540 Security ID:Y85279100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividends of INR 9.00 Per Equity Share and Approve Final Dividend of INR 13.00 Per Equity Share Management For For 3 Approve Dividend on Redeemable Preference Shares of INR 0.19 Per Preference Share Management For For 4 Reelect V. Kelkar as Director Management For For 5 Reelect I. Hussain as Director Management For For 6 Reelect A. Mehta as Director Management For For 7 Approve Auditors and Authorize Board to Fix Their Remuneration Management For Against 8 Approve Revision in Remuneration of N. Chandrasekaran, CEO and Managing Director Management For For 9 Approve Reappointment and Remuneration of S. Mahalingam as CFO and Executive Director Management For For 10 Approve Branch Auditors and Authorize Board to Fix Their Remuneration Management For Against THE ARAB POTASH COMPANY Meeting Date:APR 17, 2013 Record Date:APR 16, 2013 Meeting Type:ANNUAL Ticker:APOT Security ID:M1461V107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Approve Board Report on Company Operations Management For For 3 Approve Auditors' Report on Company Financial Statements Management For For 4 Accept Financial Statements Management For For 5 Approve Dividends Management For For 6 Ratify Auditors and Fix Their Remuneration Management For Against 7 Other Business Management For Against TMK OAO Meeting Date:NOV 02, 2012 Record Date:SEP 27, 2012 Meeting Type:SPECIAL Ticker:TRMK Security ID:87260R201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends Management For For 2 Approve New Edition of Regulations on Board of Directors Management For For 3 Approve Related-Party Transaction Re: Guarantee Agreement with OAO Sberbank of Russia Management For For 4 Approve Related-Party Transaction Re: Guarantee Agreement with OAO Sberbank of Russia Management For For TMK OAO Meeting Date:JUN 25, 2013 Record Date:MAY 20, 2013 Meeting Type:ANNUAL Ticker:TRMK Security ID:87260R201 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report and Financial Statements Management For For 2 Approve Allocation of Income and Dividends of RUB 0.84 per Share Management For For 3.1 Elect Dmitry Pumpyansky as Director Management None Against 3.2 Elect Aleksandr Shiryayev as Director Management None Against 3.3 Elect Andrey Kaplunov as Director Management None Against 3.4 Elect Igor Khmelevsky as Director Management None Against 3.5 Elect Mikhail Alekseev as Director Management None For 3.6 Elect Aleksandr Shokhin as Director Management None For 3.7 Elect Robert Foresman as Director Management None For 3.8 Elect Peter O`Brien as Director Management None For 3.9 Elect Elena Blagova as Director Management None Against 3.10 Elect Oleg Shchegolev as Director Management None For 3.11 Elect Sergey Papin as Director Management None Against 4.1 Elect Aleksandr Maksimenko as Member of Audit Commission Management For For 4.2 Elect Aleksandr Vorobyev as Member of Audit Commission Management For For 4.3 Elect Nina Pozdnyakova as Member of Audit Commission Management For For 5 Ratify Auditor Management For For 6.1 Approve Related-Party Transactions Re: Loan Agreements Management For For 6.2 Approve Related-Party Transactions Re: Loan Agreements Management For For TUPRAS TURKIYE PETROL RAFINERILERI A.S. Meeting Date:APR 01, 2013 Record Date: Meeting Type:ANNUAL Ticker:TUPRS Security ID:M8966X108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting and Elect Presiding Council of Meeting Management For For 2 Accept Board Report Management For For 3 Accept Audit Reports Management For For 4 Accept Financial Statements Management For For 5 Ratify Director Appointments Management For For 6 Approve Discharge of Board Management For For 7 Approve Discharge of Auditors Management For For 8 Receive Information on Profit Distribution Policy Management None None 9 Approve Allocation of Income Management For For 10 Amend Company Articles Management For For 11 Elect Directors Management For For 12 Receive Information on Remuneration Policy Management None None 13 Approve Director Remuneration Management For For 14 Ratify External Auditors Management For For 15 Approve Working Principles of the General Assembly Management For For 16 Receive Information on Related Party Transactions Management None None 17 Receive Information on Charitable Donations and Approve Upper Limit of Donations for 2013 Management For For 18 Receive Information on the Guarantees, Pledges, and Mortgages Provided by the Company to Third Parties Management None None 19 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For For 20 Wishes Management None None VALE S.A. Meeting Date:APR 17, 2013 Record Date:MAR 11, 2013 Meeting Type:ANNUAL/SPECIAL Ticker:VALE5 Security ID:91912E204 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2012 Management For For 1.2 Approve Allocation of Income and Dividends Management For For 1.3 Elect Directors Management For Did Not Vote 1.4 Elect Fiscal Council Members Management For Did Not Vote 1.5 Approve Remuneration of Company's Management Management For Withhold 2.1 Amend Articles Management For For 2.2 Consolidate Bylaws Management For For VICTORY CITY INTERNATIONAL HOLDINGS LTD Meeting Date:AUG 28, 2012 Record Date: Meeting Type:ANNUAL Ticker:00539 Security ID:G9358Q146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend by Way of Scrip Dividend Scheme Management For For 3a Reelect Li Ming Hung as Director Management For For 3b Reelect Lee Yuen Chiu, Andy as Director Management For For 3c Reelect Kwok Sze Chi as Director Management For For 3d Authorize Board to Fix the Directors' Remuneration Management For For 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For For VICTORY CITY INTERNATIONAL HOLDINGS LTD Meeting Date:APR 02, 2013 Record Date: Meeting Type:SPECIAL Ticker:00539 Security ID:G9358Q146 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Approve Kimberly-FG Holdings Master Agreement and the Related Annual Caps Management For For 1b Approve Mayer-FG Holdings Master Agreement and the Related Annual Caps Management For For 1c Approve Fabric Master Agreement and the Related Annual Caps Management For For 1d Approve Yarn Master Agreement and the Related Annual Caps Management For For 1e Approve Steam and Electricity Master Agreement and the Related Annual Caps Management For For VTECH HOLDINGS LTD Meeting Date:JUL 13, 2012 Record Date:JUL 09, 2012 Meeting Type:ANNUAL Ticker:00303 Security ID:G9400S132 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Reelect Allan Wong Chi Yun as Director Management For For 3b Reelect William Fung Kwok Lun as Director Management For For 3c Reelect Denis Morgie Ho Pak Cho as Director Management For For 3d Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 7 Authorize Reissuance of Repurchased Shares Management For For WAL-MART DE MEXICO SAB DE CV Meeting Date:MAR 14, 2013 Record Date:MAR 06, 2013 Meeting Type:SPECIAL Ticker:WALMEXV Security ID:P98180105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Consolidate Bylaws Management For Against 2 Authorize Board to Ratify and Execute Approved Resolutions Management For Against WAL-MART DE MEXICO SAB DE CV Meeting Date:MAR 14, 2013 Record Date:MAR 06, 2013 Meeting Type:ANNUAL Ticker:WALMEXV Security ID:P98180105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Board of Directors Report Management For For 2 Accept CEO's Report Management For For 3 Accept Report of Audit and Corporate Governance Committees Management For For 4 Approve Financial Statements for Fiscal Year 2012 Management For For 5 Approve Allocation of Income for Fiscal Year 2012 Management For For 6 Approve Ordinary Dividend of MXN 0.46 Per Share and Extraordinary Dividends of MXN 0.29 and MXN 0.17 per Share Management For For 7 Accept Report on Share Repurchase Reserves and Authorize Repurchase of MXN 5 Billion of Shares Management For For 8 Approve to Cancel Company Treasury Shares Management For For 9 Accept Report on Adherence to Fiscal Obligations Management For For 10 Accept Report Re: Employee Stock Purchase Plan Management For For 11 Accept Report Re: Wal-Mart de Mexico Foundation Management For For 12 Ratify Board of Directors' Actions for Fiscal Year 2012 Management For For 13 Elect or Ratify Directors Management For For 14 Elect Chairmen of Audit and Corporate Governance Committees Management For For 15 Approve Remuneration of Directors and Officials Management For For 16 Authorize Board to Ratify and Execute Approved Resolutions Management For For WIN HANVERKY HOLDINGS LTD. Meeting Date:MAY 30, 2013 Record Date:MAY 27, 2013 Meeting Type:ANNUAL Ticker:03322 Security ID:G9716W108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Elect Lai Ching Ping as Director Management For For 3a2 Elect Ma Ka Chun as Director Management For For 3a3 Elect Wun Kwang Vincent as Director Management For For 3b Authorize Board to Fix Remuneration of Directors Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 5b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Emerging Markets Fund By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 23, 2013 * Print the name and title of each signing officer under his or her signature.
